Mr. President, as the united Nations celebrates the fortieth anniversary of its creation, I should like to convey to you the great satisfaction and the feeling of deep confidence it gives the Portuguese Government that the work of this General Assembly will be conducted by an experienced diplomat, whose brilliant career my country has witnessed through close, friendly and fruitful co-operation. Moreover, by your election the international community is paying a tribute to your country. The geographical, historical and cultural ties that closely link Portugal and Spain have now been given new expression in the accession of both countries to the European Communities, which will entail renewed co-operation and understanding between the two countries.
Thus, Mr. President, you can be assured of the full and sincere co-operation of the Portuguese delegation in the fulfillment of your high mission.
I should also like to express here our appreciation of the endeavors of your eminent predecessor, Ambassador Paul Lusaka, who represents a country with which we have close ties of "friendship and whose commitment to the achievement of international peace and security, especially in such hotbeds of tension as the region of southern Africa, we deeply appreciate.
My country would also like to pay a tribute to our Secretary-General, Mr. Perez de Cuellar, whose constant dedication in difficult circumstances to the high office that has been entrusted to him deserves the full confidence and deep appreciation of all of us here today.
I wish to assure the Mexican Government and the Mexican people at this painful time of the full solidarity of the Portuguese nation. Given the close ties of friendship that link our two countries, the Portuguese people have been particularly affected and saddened by the suffering and the mourning now being
endured by the Mexican people. I should like to express here the sincere wish and the willingness of my country to participate, both bilaterally and multilaterally, in helping to meet the needs and promote the reconstruction of the affected areas.
It is a real honor for me to lead for the third time the Portuguese delegation to a session of the General Assembly, especially this year, when we are celebrating not only the creation of the United Nations 40 years ago but also the twenty-fifth anniversary of the adoption at the fifteenth session of the General Assembly of a series of resolutions and declarations, including resolution 1514 (XV), which have made a decisive contribution to the exercise of the right of peoples to self-determination. My country attaches special importance to those decisions and in the last decade has felt partially responsible for them.
Allow me to point out that this year Portugal celebrates the thirtieth anniversary of its admission as a Member of this organization. This is not the right place or the right time for a full analysis and assessment of the participation of my country in the activities of the United Nations during this period. It was only in 1974, with the establishment of democracy in Portugal, that we set aside the backward custom of taking refuge in concepts and principles that were clearly contradictory to those enshrined in the Charter. Only then did we put
an end to our diplomatic isolation and begin to demonstrate by our actions a constant concern for respect for the basic principles set forth in the Charter, which are the moral and legal foundations of this Organization. We attach particular importance to recognition of the right of peoples to self-determination, respect for human rights and, lastly, respect for and promotion of the application of the principle of the prevention of the use or the threat of use of force in the settlement of international conflicts.
We are fully convinced that these actions and motivations, which, furthermore, reflect the principles established in the constitutional law of my country, will be expanded and strengthened with Portugal's accession to the European Economic Community on 1 January next.
European integration is a primary national project which has progressively won the firm and sustained support of the immense majority of all Portuguese political sectors. Underlying this consensus has always been the premise that Portugal, open to contact with other civilizations, is a country whose geography, history and culture remain basically European. Through its membership in the European Economic Community, Portugal is incorporating itself into a region that has often been a pioneer and is still a major stronghold of the basic principles of international law enshrined in the Charter of this Organization. Thus we shall contribute to the enlargement of the Community, as a regional and especially dynamic body, carrying out a thorough search for new forms of development and adaptation to the constantly evolving international scene. Portugal will be fully open to promoting, widening and strengthening dialog with other regions of the world, namely, with African and Latin American countries. In the light of this pledge, within the framework of the Communities, my country will become in the short term an increasingly important link in the relationships with those regions of the world. May I just mention, for example, the advantages which can accrue from the right use of the provisions of the Lome III Convention in the field of co-operation with African countries.
With a special role to play in the North-South dialog, Portugal will certainly help to bring about greater sensitivity on the part of other Member States in the interest of the promotion and fostering of co-operation with Africa and Latin America. We may perhaps help to pave the way fox a new breakthrough, while participating in such achievement of the long-desired new balance c especially in the more sensitive hotbeds of international tension, thus establishing the necessary conditions for peace and development.
Concerned as it is about the North-South dialog, my country cannot but call the attention of its European partners to the meaning and importance of the concepts that have inspired the Movement of Non-Aligned- Countries.
A few days ago I had the opportunity of participating, as a "guest", in a meeting of Ministers of the Movement held in Luanda, a meeting that was a clear example of what I have just described.
The conflicts and tensions that have beset the international community in our day, particularly the striking lack of progress in the achievement of harmonious relationships between the northern and southern hemispheres, have seriously impaired the socio-economic situation of the developing countries.
At present, in spite of the slight improvement in a few industrialized economies, the impact of the world recession of the early 1980s still afflicts many of the third-world countries. We can see with great concern and distress that, in spite of its endeavors, the world still has a very long way to go before winning the battle against poverty.
The roost serious consequences of this situation can be found in Africa, where the great majority of countries particularly south of the Sahara, are facing extremely acute economic problems, which have been exacerbated by continuing drought and desertification that have been worsening every year. The situation prevailing in Africa has brought about a greater awareness of the international community; that has been reflected in initiatives taken in all parts of the world, aimed at alleviating the more dramatic aspects of that suffering. My Government stresses on this occasion our appreciation of the efforts carried out by the Secretary-General within the framework of the United Nations to mobilize the Member States and to make the best use of the help that has been provided. We also pay a tribute to the Governments of the African countries, which have spared no effort in their struggle for the achievement of decisive, strong and long-lasting forms of development.
In the past few years we have learned &:.at the world interdependence in which we all live requires the existence of solidarity among nations. And all the members of the international community, with no exception whatsoever, have to participate in such solidarity, assuming their respective responsibilities in the pursuit of a sustained and vigorous economic growth, and in the promotion of an international economic community in which realistic multilateral co-operation, geared towards action, should play a fundamental role. Portugal, as a European country at an intermediate stage of development, has speared no effort to shoulder its own responsibilities in this context.
Furthermore, my country has also contributed to the search for solutions to the problems that beset the world economy, participating in different forums in an effort to close the gap that separates the third world from the developed countries and contributing to the creation of the necessary consensus on money and finance, trade, debt problems and transfer of financial resources.
The world should spare no effort in the search for just and long-lasting solutions to the problems I have mentioned, problems that deeply concern the entire international community. The urgency of such solutions is clearly demonstrated by the negative effects that practically all these problems have in the field of human rights.
The world is increasingly aware of the fact that the consequences of the violation of human rights and human freedoms have led in several regions of our world to social and political instability, often resulting in armed conflicts. The recent events in South Africa are a clear example of the violation of human rights in its ultimate consequences. But the same type of dangerous situation can be found in other parts of the world, where the violation of human rights is caused not by internal pressures such as apartheid but by external interference. The case of Afghanistan, with such great international political implications, can be clearly placed within such a contexts its people are still suffering from the presence of foreign troops with powerful and cruel means of repression and destruction.
We are firmly convinced that only by applying uniform criteria can we make an analysis and assessment of the different types of violations of human rights which would make it possible to denounce and eliminate more or less covert cases of violations of such rights. We firmly believe also that this an imperative for overcoming the misleading concept that State sovereignty can be invoked to prevent international protection of human rights.
Similarly, we are firmly convinced that in the final analysis international peace and security can be fully preserved only if they are based on social justice and on respect for individual rights. Furthermore, they should rest on the premise that the development of different societies and their adaptation to the requirements of progress and development should take place in accordance with the free will of those directly concerned. In this framework, full respect for the right to self-determination of the individual and of peoples is a key element of international life. Equally important is respect for the integrity of the human being, for his right to be granted civil and political freedoms and to enjoy economic, social and cultural living conditions which allow for self-fulfillment, without discrimination. Any disregard for these principles of international law, which underlie the United Nations, places the people whose dignity and integrity have been violated in inhuman environments and sometimes even makes them exiles in their own country, or often gives them no other choice than to renounce living in their motherland, thus forcing them to to take refuge in foreign lands.

We should also pay special attention to all the different regions of the world where the human being is a prisoner of poverty. In an environment shadowed by hunger, illiteracy and the lack of minimum economic, social and cultural standards, civil and political rights can hardly be exercised in adequate conditions. The human being is entitled to development, and even though development must involve the entire international community, it is essential to bear in mind that man himself is the reason for such development and that States have the primary responsibility to ensure the full participation of their respective populations in such a process, without any kind of discrimination against the more vulnerable sectors of society. In view of this, Portugal refuses to accept the lack of existence of a new international economic order as a pretext for the constant and systematic derogation of civil and political rights.
"Participation, development and peace" was precisely the theme of the world Conference to review and appraise the achievements of the United Nations Decade for Women, held in Nairobi, with its important document "Strategies for the Future", the Conference made a valuable contribution to the search for the effective and equal integration of women in the entire gamut of activities both at the national and the international level. Portugal will constantly take into account the recommendations of the Conference in its endeavors to promote the full participation of women in national life.
Full participation and equality are also the theme of the Youth Year that we are celebrating this year and that will give the United Nations and the Member States one more opportunity to reaffirm the importance of the dignity and self-esteem of all human beings, regardless of race, sex or ethnic origin.
Portugal, as a country with a high rate of emigration, also intends to
continue to participate actively in the activities of the working group of this General Assembly entrusted with drafting a convention on the human rights of all migrant workers and their families - a program which deserves our full appreciation.
Before turning to another subject, and bearing in mind that the rights of peoples are a part of human rights, I should like to draw attention to the question of East Timor.
In pursuance of resolution 37/30, adopted in 1982, the General Assembly entrusted the Secretary-General with the mandate of trying to achieve a comprehensive settlement of the problem of East Timor, since then we have given all our support to the efforts of the Secretary-General. The results of those efforts can be seen in his most recent progress report, which has just been published, in which he describes in detail the substantive talks that have taken place since November 1984 and during this year in New York between the Secretary-General and his representatives and the representatives of Indonesia and of Portugal. In these talks humanitarian, religious and cultural questions have been discussed and there have been accomplishments in the solution of individual problems such as the repatriation of former Portuguese civil servants. The religious freedom of the populations, the preservation of the cultural heritage of the people of East Timor and the social and economic living conditions have been given special attention. For our part, we have insisted and continue to insist on the importance of respect for human rights in the Territory since we believe that all our expectations in this respect are still far from met.
We celebrate this year the fortieth anniversary of the creation of the United Nations' and we have already celebrated the twenty-fifth anniversary of the Declaration on decolonization. The Territory of East Timor is on the list of Non-Self-Governing Territories. We firmly believe in respect for the fundamental principle of the self-determination of peoples, which is the core of the question of East Timor. Thus far, the right to self-determination has not been granted to the people of East Timor. And in this process of self-determination, in which the main beneficiary is precisely the people of the Territory in question, that people cannot be ignored when decisions are being made about its own destiny. We can say that the results already achieved in these talks are important, since such a wide range of problems has been dealt with, and we can only reaffirm here once more our support for the actions of the Secretary General in the fulfillment of his mandate.
We have already made clear on several occasions what our goals are: that is, the search for a dignified solution that will allow for full respect for the religious and cultural identity of the people of East Timor; for the full satisfaction of their legitimate aspirations; for the improvement of humanitarian conditions and for total respect for their right to self-determination. We are open to concerted action, an essential element in the settlement of international conflicts. We sincerely hope that some of the results already achieved, and the settlement of further difficulties, will lead us on the only path that we consider viable, and that, as stated by the Secretary-General in his report, the present constructive spirit that prevails in the talks will allow us to move on to the next stage, where other questions should be discussed, keeping in mind the achievement of a "just, comprehensive and internationally acceptable settlement".
When referring to human rights, I cannot but recall that ten years ago these rights were clearly recognized and enshrined in the Final Act of the Helsinki Conference, to which my country was a party and which convened together 33 States of different political positions which pledged themselves to the implementation of specific measures that would eliminate misunderstandings and violations of the . obligation of States to respect certain inalienable rights. An assessment of these developments has now been made in Helsinki, just as it had been before in Belgrade and in Madrid, to find out exactly how far apart are the theoretical commitments undertaken by States, the actual implementation of measures, and the achievement of practical results. Much to our distress, the conclusion was that the stage of implementation of the measures established in the Final Act was far from being reached. The same situation was noted again at the recent expert, meeting held in Ottawa on human rights and fundamental freedoms.
Nevertheless, Portugal, which has fully endorsed the spirit of Helsinki, sincerely hopes that the next Conference in Vienna will make a decisive contribution to this process begun ten years ago.
I should now like to refer to some of the problems affecting today's political world scene, that are matters of special interest and deep concern for my country.
Portugal, as a European country which has close geographical, historical and cultural links to Africa, cannot but express its great concern at the recent events taking place in South Africa. These events, that have acquired increasingly worrying proportions, have justly aroused the indignation and condemnation of the entire international community.
The position adopted by Portugal towards the problems that beset the populations of that country is well known to all, both within the United Nations and in the framework of its relationships with other countries, particularly our future partners in the European Economic Community (EEC). He clearly and decisively denounce and condemn the total lack of moral principles that characterizes all apartheid and bantustan systems, which sow the seeds of the serious internal strife with which we are all familiar. Portugal's staunch opposition to any form of racism or racial discrimination is a key element in our behavior and our understanding of the world. We thus consider inevitable, and it extremely urgent, that the South African Authorities should embark, without fear or hesitation, on a sincere effort to open dialog with all the different communities of their country, thus creating the necessary conditions for all its inhabitants to have equal access to political life, to freedom, to work and to social justice. Only after having achieved these conditions will the South Africans of any community be able to consider themselves free and full-fledged citizens of the South African nation.
Thus, from this international rostrum, my Government urges the Government of South Africa to begin as soon as possible, with decisiveness and flexibility, an open dialog with the leaders of all the communities that are part of the country so as to strike a fruitful agreement.
Similarly, I should also like to express to this Assembly the concern of my country at the delay in the exercise of the right to self-determination by the people of Namibia, as a result of the non-implementation of the relevant resolutions of the United Nations, in particular Security Council resolution 435 (1978). Portugal has paid special attention, and has always given full support, to the efforts carried out by the front-line States aimed at persuading South Africa to set aside its deplorable stance of confrontation - such as the recent invasion of Angola - and to take a constructive and flexible stand that would allow for a faster and more satisfactory solution of the problem. Thus, we not only hope that the South African authorities will decide promptly to work towards internal appeasement, but will also do everything in their power to put an end to the illegal occupation of Namibia, in full pursuance and endorsement of Security Council resolution 435 (1978).
The tense situation in the Middle East, a region to which Portugal is particularly sensitive, given its special historical and cultural links to the Arabnation, has not improved. On the contrary, it has not only persisted, but has even deteriorated.
Let us consider the development of the situation in Lebanon alone, where the confrontation of rival factions has persisted with increasing violence, and where acts of terrorism are perpetrated at a dramatically growing pace against both national and foreign targets. Portugal has since the beginning supported with material means the efforts undertaken by the United Nations Interim Force in Lebanon (UNXFIL) and we trust that the re-establishment of the necessary balance will lead to national reconciliation through dialog among the different Lebanese communities. For this to be possible, it also seems essential to us that all foreign military troops withdraw from the Territory unless the Lebanese Government explicitly requests their presence.
We also believe that the solution to the crisis in Lebanon lies mainly in the achievement of peace in the entire region, and this in turn will depend not only upon the recognition of the legitimate rights of the people of Palestine, including the right to self-determination and to a homeland, but also upon the recognition of the right of the State of Israel to its own existence and security.
In this framework, the creation of a platform for negotiation between Jordan and Palestine is an encouraging sign. We believe it can make a positive contribution to a dialog among all the parties involved in the conflict. Another source of concern for my country is the prolongation of the armed conflict between Iran and Iraq, where the praiseworthy efforts of the Secretary-General and the repeated appeals of the united Nations have been unsuccessful in reaching practical results. In fact, the use of inhumane weapons has been escalating dramatically. Freedom of navigation in the Gulf is still seriously threatened, as are the economies of the two countries. The international community should therefore redouble its efforts to persuade the leaders of both countries to launch negotiations aimed at putting an end to the serious conflict.
Portugal also views with great concern the development of the situation in Central America. My country firmly believes that the solution to the conflicts in that region must be found in an essentially regional settlement, through dialog among the various factions involved. That dialog should draw an equitable balance among the different interests in question that could lead to respect for the integrity of boundaries, to a decrease in the level of armaments and to the establishment of free and pluralistic societies.
In this context I would like to recall that last September in San Jose, Costa Rica, my country participated in a meeting of the Governments of Central America, the countries of the Contadora Group, the countries members of the European Economic Community (EEC) and Spain. At that meeting the participating Governments studied means to reinforce not only political dialog among the countries of the region but also co-operation between those countries and the EEC at the economic and social levels.
Portugal sincerely hopes that the nations of Central America will pull together all their efforts of negotiation within the framework defined by the Contadora Group, which has been joined by four additional democratic nations of Latin America, in order to reach a global solution that will at last put an end to the conflicts that harm them internally and that have been a source of division.
In addition to the questions I have mentioned, I would also like to refer to the urgent need for the withdrawal of foreign troops frost Kampuchea and for the re-establishment of the independence, sovereignty and territorial integrity of that country. I would also like to refer to another situation that affects the stability of the Asian continent and that can be solved only through a dialog that will prove conducive to a peaceful reunification of Korea. The entire Korean people legitimately aspires to be represented in the United Nations.
This enumeration of some of the hotbeds of international tension and the observations I have just made seem to have a logical corollary, namely, that now, more than ever before, the international community should find ways to achieve a more peaceful and a more secure world. For this reason, in the context of East-West relations, my country considers of utmost interest the decision by the United States and the Soviet Union to resume and proceed with the Geneva talks that have been placed on hold since 1983. Although we are aware of the difficulties such negotiations entail, we believe that the fact that they are being resumed is in itself extremely encouraging.
Furthermore, Portugal, an essentially peaceful country, cannot help but be very interested in problems relating to nuclear and conventional disarmament and in the reinforcement of international peace and security.
As we celebrate the fortieth anniversary of our Organization, I should like to reaffirm here my country's renewed confidence in the greatest international institution and in all its subsidiary bodies and specialized agencies. This pledge of renewed confidence is no more than the reflection of our belief that the Charter of the United Nations is the document that today best enshrines the highest principles of international law and that it will in the future be the instrument that will most faithfully reflect the ideals of universality shared by all mankind. Although the achievements and objectives of the United Nations have not matched the ideals of the founders of the Organization, it is nonetheless true that as the main, if not the only, representative of universality our Organization will, in the end, find the means to adjust to the diplomatic, political and spiritual requirements of our day. Portugal reaffirms and renews here at this time its confidence in the United Nations.
